                    1
                    2
                    3
                    4                                                                              JS-6
                    5
                                                       UNITED STATES DISTRICT COURT
                    6                                 CENTRAL DISTRICT OF CALIFORNIA
                    7     MICHELLE SAYWELL, an individual,                      Case No. 2:18-cv-10620-JFW-MAAx
                    8                             Plaintiff,                    JUDGMENT
                    9                     v.
                    10    TWC ADMINISTRATION LLC
                    11                            Defendants.
                    12
                    13                                               JUDGMENT
                    14            WHEREFORE, on October 31, 2019, the Court granted summary judgment in Defendant
                    15   TWC Administration, LLC’s (“TWC”) favor against Plaintiff Michelle Saywell (“Saywell”) as to
                    16   all claims for relief and causes of action by Plaintiff because there is no triable issue as to any
                    17   material fact and TWC is entitled to judgment as a matter of law. See Docket No. 43. As such,
                    18   Plaintiff has no remaining claims for relief in this action.
                    19            IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED AS
                    20   FOLLOWS:
                    21            Judgment is entered in favor of Defendant TWC Administration, LLC and against
                    22   Plaintiff Michelle Saywell. Plaintiff shall take nothing as a result of her claims for relief, all of
                    23   Plaintiff’s claims for relief shall be dismissed with prejudice, and Defendant shall recover its
                    24   costs.
                    25   IT IS SO ORDERED.
                    26
                         DATED: November 12, 2019                       ________________________________
                    27                                                  JUDGE JOHN F. WALTER
                                                                        UNITED STATES DISTRICT JUDGE
MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES                                                                                                      JUDGMENT
                                                                                               Case No. 2:18-cv-10620-JFW-MAA
